Title: Elizabeth Otis Brown to Abigail Adams, 11 August 1786
From: Brown, Elizabeth Otis
To: Adams, Abigail


     
      Madam
      Sleaford August 11th. 86
     
     As I have been in Daily expectations of seeing London, I have defered answering your Letter, meaning to pay my respects in person. But seeing by the Papers Mr: Adams is just on the eve of his departure for Spain I have taken up my pen to request the favour of you to inform me whether you have heard from Mr: or Mrs: Warren since you wrote last, I still remain in the same situation I was then in, not having heard since last August. Mr: Brown proposes being in London in the course of a Month when I mean to accompany him and if you are then in Town I will do myself the pleasure to call on you. My Compt: and best wishes attend you Mr: A. and Your Daughter and I am Madam Yr: Humbl: Servt
     
      Eliz Brown
     
    